The conflicting testimony in this case from which the facts and inferences were to be drawn was not free from doubt, and appellee's contributory negligence cannot be passed on by the court as a matter of law. See Kuntz v. N.Y. C.  St. L. Ry.Co., 206 Pa. 162; Altomari v. Kruger, 325 Pa. 235. The charge of the court, considered as a whole, is free from reversible error; appellant's points corrected any mistake there might have been in it and cleared any doubt in the jury's mind as to appellee's contributory negligence. Moreover, if appellant was dissatisfied, ample opportunity was given him to have had the court explain to the jury the law regarding evidence as to contributory negligence. See Kennedy et al. v. *Page 424 Rothrock Co., 261 Pa. 580, 587. The other points raised by appellant are immaterial and, if error at all, they are harmless.
Judgment affirmed.